On Application for Rehearing and on Application to Set Aside Judgment and Order of Submission.
PER CURIAM.
The court adheres to all that was said in respect to the rule as to the proper mode and practice of assigning errors on the’record, and the. application for rehearing must therefore be denied. But *598since, the cause was submitted on the merits, no motion having been made1 for the affirmance of the judgment appealed from for want of assignment of errors on the record, and in further consideration of the fact that there was an attempt to assign errors, though such an attempt was under a misconception of the rule, the court, is inclined to allow the appellant to now assign errors, and the application for that purpose will be granted.
To that end it is ordered that the judgment of affirmance and the order of submission be set aside and the cause, restored to the docket. All the Justices concur.